Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 1 of 24 Page ID #:9




           UNITED STATES DISTRICT COURT FOR THE
               CENTRAL DISTRICT OF CALIFORNIA
                     WESTERN DIVISION
  YAYOMI KANAI

       Plaintiff

       - Against –                          CASE NO.

  UNITED STATES DEPARTMENT                  STATEMENT OF POINTS AND
  OF HOMELAND SECURITY and                  AUTHORITIES IN SUPPORT OF
  UNITED STATES CITIZENSHIP                 MOTION FOR EX PARTE
  AND IMMIGRATION SERVICES                  TEMPORARY RESTRAINING
                                            ORDER AND PRELIMINARY
       Defendants                           INJUNCTION


                        INTRODUCTION AND SUMMARY

         The plaintiff, Yayomi Kanai, has moved for an Ex Parte Temporary

 Restraining Order restraining the Department of Homeland Security and/or its

 officers, employees or agents from issuing an order to remove her from the United

 States, to be followed with a preliminary injunction. It is represented by the

 United States Attorney for the Central District of California, the address of which

 is:

 United States Attorney's Office
 Central District of California
 312 North Spring Street
 Suite 1200
 Los Angeles, California 90012
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 2 of 24 Page ID #:10




 (213) 894-24001

 Because this action falls within “a very narrow band of cases in which ex parte

 orders are proper because notice to the defendant would render fruitless the further

 prosecution of the action”, 2013 U.S. Dist. LEXIS 19503, at *5 (citing Am. Can

 Co. v. Mansukhani, 742 F.2d 314, 322 (7th Cir. 1984)) Blair v. California, No. CV

 09-4460-GW(AGRx), 2013 U.S. Dist. LEXIS 200132, at *6 (C.D. Cal. Sep. 5,

 2013), Ms. Kanai has established serious questions, at the very least, on the merits

 of her claim, the balance of hardships between the parties tips sharply in her favor

 and the public interest favors a temporary restraining order, it should be issued.

                      BRIEF STATEMENT OF RELEVANT FACTS

       The United States Citizenship and Immigration Services, USCIS, in a

 decision denying Ms. Kanai’s application for adjustment of status, date May 12,

 2020, states that:

       USCIS records and your (Ms. Kanai’s) testimony establish that you entered
       the United States as a visitor for pleasure admitted under the Visa Waiver
       Program (VWP) on or about September of 1995 and departed on or about
       December of 1995. You reentered the United States as a visitor for pleasure
       admitted under the Visa Waiver Program (VWP) on an unknown month in
       1996. You were authorized to remain in the United States for 90 days in
       accordance with the VWP. However, you remained in the United States until
       an unknown month in 2003, at which time you departed. You were
       unlawfully present in the United States for a period of more than one year.
       You then reentered the United States as a visitor for pleasure admitted under

 1
  The U.S. Attorney’s Office’s general email address does not seem to appear on its
 website. But that of its Civil Rights Division and Public Affairs Division do:
 USACAC.CV-CivilRights@usdoj.gov; thom.mrozek@usdoj.gov.
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 3 of 24 Page ID #:11




       the Visa Waiver Program (VWP) on or about November 4, 2005 and have
       not departed.

       Exhibit A at 2
       The Decision also noted that Ms. Kanai filed an application to adjust her

 status to permanent resident on the basis of her marriage to Dwight Liu, a U.S.

 citizen. Id. at 1. That application was denied on the date of the Decision. Id. at 52.

 Further, the Decision comments that:

       “The evidence of record shows that, when you filed your application, you

 were present in the United States contrary to law. You are not authorized to remain

 in the United States.” Id.

 However, the Decision did not order Ms. Kanai removed. To the contrary it stated
 that:
       If you fail to depart the United States within 33 days of the date of this letter,
       USCIS may issue you a Notice to Appear and commence removal
       proceedings against you with the immigration court. This may result in your
       being removed from the United States and found ineligible for a future visa
       or other U.S. immigration benefit. See sections 237(a) and 212(a)(9) of the
       INA.

       Exhibit A at 5.

       Even the DHS would agree that this portion of the Decision was manifestly

 in error. Ms. Kanai in fact waived her right “to contest, other than on the basis of



 2
   The sole basis for that denial was, as discussed below, Ms. Kanai’s purported
 inadmissibility due to a prior overstay. Id. at 5. Mr. Liu’s petition upon his wife’s
 basis was approved, Exhibit B, and no question has been raised regarding the bona
 fides of their marriage. Exhibit A.
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 4 of 24 Page ID #:12




 an application for asylum, any action for removal of the alien” when she entered

 the U.S. pursuant to the Visa Waiver program. 8 U.S.C. § 1157(b)(2). Thus, Ms.

 Kanai, who has no reason to apply for asylum, may not contest a removal order,

 once issued by a DHS Officer. However, as the Decision showed, no such Order

 had been issued as of that date. Nor has Ms. Kanai been notified of one since.

                       THE LEGAL STANDARD FOR A TRO


 As a district judge of this Circuit recently explained:

       Plaintiffs seeking a preliminary injunction must establish one of two
       tests. All. for the Wild Rockies v. Pena, 865 F.3d 1211, 1217 (9th Cir. 2017).
       The first test requires Plaintiffs to show: (1) that they are "likely to succeed
       on the merits," (2) that they are "likely to suffer irreparable harm in the
       absence of preliminary relief," (3) "the balance of equities tips in [their]
       favor," and (4) "an injunction is in the public interest." Coffman v. Queen of
       Valley Med. Ctr., 895 F.3d 717, 725 (9th Cir. 2018)(citing Winter v. Nat.
       Res. Def. Council, Inc., 555 U.S. 7, 129 S. Ct. 365, 172 L. Ed. 2d 249
       (2008) (internal quotation marks omitted)). Under the second variant of the
       9th Circuit's test for a preliminary injunction, the "sliding scale" version of
       the Winter standard provides that "if a plaintiff can only show that there are
       serious questions going to the merits—a lesser showing than likelihood of
       success on the merits—then a preliminary injunction may still issue if the
       balance of hardships tips sharply in the plaintiff's favor, and the other
       two Winter factors are satisfied." All. for the Wild Rockies, at 1217 (internal
       quotation marks and citations omitted)


    Belgau v. Inslee, No. 18-5620 RJB, 2018 U.S. Dist. LEXIS 175543, at *11

    (W.D. Wash. Oct. 11, 2018). Further the same test applies to Temporary

    Restraining Orders. Castillo v. Barr, No. CV 20-00605 TJH (AFMx), 2020 U.S.

    Dist. LEXIS 54425, at *11 (C.D. Cal. Mar. 27, 2020)
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 5 of 24 Page ID #:13




                                     ARGUMENT



    I.      THIS COURT SHOULD ISSUE AN EX PARTE TEMPORARY
            RESTRAINING ORDER
    A. THIS COURT HAS JURISDICTION OVER THIS ACTION
         Inasmuch as this is an action arising under the Administrative Procedure

 Act, 5 U.S.C. § 551 et seq., a law of the United States, this Court has jurisdiction

 over this matter under 28 U.S.C. § 1331.

    B. MS. KANAI HAS RAISED AT LEAST A SERIOUS QUESTION THAT
       THE USCIS’ DECISION DENYING HER APPLICATION FOR
       ADJUSTMENT OF STATUS WAS NOT IN ACCORDANCE WITH LAW


    1. The Decision is contrary to the plain language of the statute.

         The Decision held that:

         You were unlawfully present in the United States for a period of more than
         one year, then voluntarily departed in 2003. Thus, you accrued more than
         one year of unlawful presence in the United States from 1996 to 2003. Since
         you did not obtain an advance parole document prior to leaving the United
         States, your leaving the United States counts as a "departure' for purposes of
         inadmissibility. See Maller of Arrabally, 25 I&N Dec. 771 (BIA 2012).
         Therefore, you are inadmissible to the United States.

         Exhibit A at 2.

         However, 8 U.S.C. § 1182(a)(9)(B)(i) provides in relevant part that:

         (i)In generalAny alien (other than an alien lawfully admitted for permanent
         residence) who— …
         (II)has been unlawfully present in the United States for one year or more,
         and who again seeks admission within 10 years of the date of such alien’s
         departure or removal from the United States,
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 6 of 24 Page ID #:14




          is inadmissible.

       Although Ms. Kanai, as an applicant for adjustment of status, is assimilated

 to the status of a person seeking admission, nevertheless, she departed the U.S.

 over 16 years ago. She is therefore not someone who again seeks admission within

 10 years of the date of her departure from the United States and so is not

 inadmissible under 8 U.S.C. § 1182(a)(9)(B).

    2. The USCIS’ arguments against application of the plain language of §
       1182(a)(9)(B) are without merit.

       a. 8 C.F.R. § 212.2(a) does not support the Decision’s claim that Ms.
          Kanai’s substantive non-lawful admission “tolled” her inadmissibility
          period.

          The USCIS elaborated upon its holding by asserting that:

       Acquiring more than one year of unlawful presence followed by a departure
       from the United States renders an individual inadmissible for ten years from
       the date of such departure. See INA 212(a)(9)(B)(i)(II). In your case, the
       period of inadmissibility would have continued until 2013, but was tolled
       when you were admitted to the United States on November 4, 2005 as a
       visitor for asure under the VWP without an INA 212(d)(3) waiver of
       inadmissibility. Although your return was a procedurally regular
       "admission" pursuant to Matter of Quilantan, 25 l&N Dec. 285 (BIA 2010),
       it was not substantively lawful in view of the existing unlawful presence
       ground of inadmissibility, which precludes your admissibility now for
       purposes of INA 245(a)(2). For your admission to have been substantively
       lawful, you would have had to obtain a waiver of nonimmigrant
       inadmissibility under INA 2 l 2(d)(3) at the time of your entry on November
       4, 2005. Cf 8 C.F.R. 212.2(a) ("A temporary stay in the United States under
       section 212(d)(3) of the Act does not interrupt the five or twenty consecutive
       year absence equirement.); see also, Memo, Donald Neufeld, Acting
       Associate Director, Consolidation of Guidance Concerning Unlawful
       Presence for Purposes of Sections 2l2(a)(9)(B)(i) and 2l2(a)(9)(C)(i)(I) of
       the Act, at 46 (May 6, 2009). The record currently contains no evidence that
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 7 of 24 Page ID #:15




        you obtained a section 212(d)(3) waiver of inadmissibility. Thus, while your
        admission was procedurally regular, your admission was substantively
        unlawful and therefore tolled the running of the 10 year bar to admissibility
        under INA 2l2(a)(9)(B)(i)(II).

        Exhibit A at 2-3.

        The Decision cites no provision of § 1182(a)(9)(B), nor any other part of the

 Act, supporting its claim that Ms. Kanai’s failure to make a substantively lawful

 admission tolled the 10 year inadmissibility period in § 1182(a)(9)(B).3 But it does

 invite the reader to compare its argument to 8 C.F.R. § 212.2(a). However, this

 regulation refers only to persons who are inadmissible for having been ordered

 removed from the United States. The USCIS does not claim that Ms. Kanai has

 been removed, so the regulation, like § 1189(a)(9)(B) itself, is inapplicable on its

 face. The Decision therefore appears at first glance to have no authority at all for

 its assertions.

        Nevertheless, the Decision later cites two Supreme Court decisions,

 Goodyear Atomic Corp. v. Miller, 486 U.S. 174, 184-85 (1988) and Lorillard v.

 Pons, 434 U.S. 575, 580 ( 1979), for what it implies is the proposition that where

 Congress enacts a statutory provision with language similar to a pre-existing one, it



 3
   The USCIS memorandum referenced in the Decision is relevant only to the extent
 that it comments that an alien subject to § 1182(a)(9)(B) inadmissibility may
 obtain a waiver only § 1182(d)(3). It provides no support for the Decision’s tolling
 argument.
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 8 of 24 Page ID #:16




 intends that provision to be interpreted in the same way as the administrative

 agency has been interpreting the prior one. However, neither decision asserts, even

 in dictum, this idea or anything like it. General Atomic merely held, in relevant

 part, that where Congress adopted statutory provision subjecting federal nuclear

 power plants to state workmen’s compensation laws, it was presumed to know

 what those laws said, while Lorrilard, equally irrelevantly, held that when a law

 expressly incorporates the “"powers, remedies, and procedures" of another law,

 then that includes jury trials, where the incorporated statute included the same.

 Neither of them said that a new statute should be interpreted the same way as an

 agency construed the older one’s similar language.

       But quite aside from not being supported by any of the caselaw cited for it,

 the Decision’s tolling argument has three additional flaws. First, by adopting a

 regulation applicable to § 1182(a)(9)(A), but not § 1182(a)(9)(B), the Department

 of Homeland Security actually expressed its intent that its interpretation of §

 1182(a)(9)(A) not be extended to § 1182(a)(9)(B). Second, published BIA caselaw

 shows that § 1182(a)(9)(A) and (B) are not to be interpreted similarly, but in fact a

 more lenient interpretation is applicable to § 1182(a)(9)(B). Finally, the Decision’s

 interpretation is contrary not only to the plain language of the statute, but also

 canons of construction against superfluousness and of expressio unius est exclusio

 alterius
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 9 of 24 Page ID #:17




       i.     It should be presumed that DHS did not intend 8 C.F.R. § 212.2(a) to
              be applied to § 1182(a)(9)(B)

       In Russello v. United States, the Supreme Court observed that "[w]here

 Congress includes particular language in one section of a statute but omits it from

 another, it is generally presumed that Congress acts intentionally and purposely in

 the disparate inclusion or exclusion." 464 U.S. 16, 23 (1983). Inasmuch as “we

 look to general rules of statutory construction to interpret and analyze the pertinent

 regulations”, Matter of H-N-, 22 I. & N. Dec. 1039, 1041 (BIA 1999), therefore the

 fact that the Secretary of Homeland Security adopted a regulation which appears

 intended to imply that admission to the U.S. while subject to the deportation bar

 under 8 U.S.C. § 1182(a)(9)(A) tolls that inadmissibility period unless the

 admission is authorized under 8 U.S.C. § 1182(d)(3) creates a presumption that the

 Secretary acted intentionally and purposely in the disparate exclusion of similar

 language pertaining to § 1182(a)(9)(B) inadmissibility, a presumption which is

 reinforced first, by the fact that the two provisions are contained not just in the

 same section of the Act, but in fact in the same subsection ( § 1182(a)) and even

 the same paragraph, § 1182(a)(9), and are in immediately adjacent subparagraphs.

       Thus, 8 C.F.R. § 212.2(a), far from supporting the Decision’s claim that §

 1182(a)(9)(B) is subject to a similar form of tolling, actually refutes it.

       ii.    The BIA has held that § 1182(a)(9)(B) is to be interpreted differently,
              and more liberally, than § 1182(a)(9)(A)
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 10 of 24 Page ID #:18




        In Matter of Arrabally, 25 I&N Dec. 771 (BIA 2012), the Board of

  Immigration Appeals held that persons who had been unlawfully present in the

  U.S. would not be considered to have made a “departure”, triggering the 3 or 10

  year bars referred to in § 1182(a)(9)(B), if they left pursuant to a grant of advance

  parole, but stressed that similar generosity would not be shown to those who left

  the U.S. subject to a removal order, even with a grant of advance parole, but

  expressly limited its holding only to persons whom a departure made inadmissible

  under subparagraph (B), stressing that:

        We emphasize that we hold only that an alien cannot become
        inadmissible under section 212(a)(9)(B)(i)(II) solely by virtue of a trip abroad
        undertaken pursuant to a grant of advance parole. Our decision does not
        preclude a trip under a grant of advance parole from being considered a
        “departure” for other purposes, nor does it call into question the applicability
        of any other inadmissibility ground.

        Arrabally, 25 I&N Dec. at 779.

        Inasmuch as commencement of the inadmissibility period for persons ordered

  removed from the United States is also triggered by a departure, 8 U.S.C. §

  1182(a)(9)(A)(ii), the Board must have been referring directly to them when making

  clear that the liberal treatment of persons potentially subject to subparagraph B

  inadmissibility would not be extended to other groups.

        Arrabally, a precedent decision binding upon all USCIS officials, 8 C.F.R. §

  1003.1(g)(1), shows that not only are §§ 1182(a)(9)(A) & (B) not to be interpreted
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 11 of 24 Page ID #:19




  identically, but that a substantially more forgiving standard will be applied in

  interpreting subparagraph (B) than (A). This reinforces the conclusion that DHS

  intentionally did not make the harsh provisions of 8 C.F.R. § 212.2(a) applicable to

  § 1182(a)(9)(B).

        iii.   Application of 8 C.F.R. 212.2(a) to all similar language in §
               1182(a)(9) would be contrary to the canon against superfluousness

        “Superfluousness” refers to “ the basic interpretive canon that ‘[a] statute
        should be construed [to give effect] to all its provisions, so that no part will
        be inoperative or superfluous, void or insignificant.'"’ Corley v. United
        States, 556 U.S. 303, 304, 129 S. Ct. 1558, 1560 (2009). Hibbs v. Winn, 542
        U.S. 88, 101, 124 S. Ct. 2276, 159 L. Ed. 2d 172.

        Here there are two subparagraphs, (A) and (B), of 8 U.S.C. § 1182(a)(9),

  both providing that a noncitizen shall be inadmissible if she “seeks admission” 10

  years after a departure. The USCIS apparently maintains that since there was a

  regulation in place at the time of the enactment of subparagraph (B) interpreting

  the same phrase in subparagraph (A), that this regulation should be controlling of

  subparagraph (B) as well. However, subparagraph (C) also uses a virtually

  identical phrase,, “seeking admission”, in the following sentence:

        “Clause (i)4 shall not apply to an alien seeking admission more than 10 years

  after the date of the alien’s last departure from the United States if, prior to the



  4
   Which provides that any noncitizen who “ has been unlawfully present in the
  United States for an aggregate period of more than 1 year, or
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 12 of 24 Page ID #:20




  alien’s reembarkation at a place outside the United States or attempt to be

  readmitted from a foreign contiguous territory, the Secretary of Homeland Security

  has consented to the alien’s reapplying for admission.”

        The problem with the USCIS’ proposed interpretation of § 1182(a)(9)(B) is

  that the application of 8 C.F.R. § 212.2(a) to the phrase “seeking admission” in

  §1182(a)(9)(C) makes all the words after “United States” superfluous. Just as this

  regulation requires that a noncitizen remain outside the United States the full

  inadmissibility period before he can seek admission to this country, therefore,

  application of this regulation to § 1182(a)(9)(C) means that a person subject to this

  ground of inadmissibility must remain outside the U.S. for 10 years before he may

  apply for permission to return to the U.S. However, that is exactly what the last 35

  words of § 1182(a)(9)(C)(ii) require. Such language would be unnecessary if

  Congress considered 8 C.F.R. § 212.2(a) applicable to the phrase “seeking

  admission”. Accordingly, the USCIS’ proposed interpretation is contrary to “one

  of the most basic interpretive canons,”, Corley v. United States, 556 U.S. 303, 314

  (2009)", that “[a] statute should be construed so that effect is given to all its

  provisions, so that no part will be inoperative or superfluous, void or insignificant .


  (II) has been ordered removed under section 235(b)(1) [8 USCS § 1225(b)(1)],
  section 240 [8 USCS § 1229a], or any other provision of law,
  and who enters or attempts to reenter the United States without being admitted is
  inadmissible.
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 13 of 24 Page ID #:21




  . . .'" Hibbs v. Winn, 542 U.S. 88, 101 (2004) (quoting 2A N. Singer, Statutes and

  Statutory Construction § 46.06, pp 181-186 (rev. 6th ed.). See also Desai v. United

  States Citizenship & Immigration Servs., No. SACV 14-593 DSF (JPRx), 2015

  U.S. Dist. LEXIS 97084, at *4 (C.D. Cal. July 24, 2015) (“ 1154(l) would make no

  sense if Congress did not approve of the general practice of denying petitions

  where the citizen relative has died — there is no need for an exception to a rule

  that does not properly exist.”).

        By the same token, the last phrase of § 1182(a)(9)(C)(ii) makes no sense if

  Congress believed that the law already provided that the periods of time specified

  by § 1182(a)(9) were interrupted by the unlawful return of the inadmissible

  noncitizen to the United States. As the USCIS reminds us, “Congress is ‘generally

  presume[d]...knowledgeable about existing law pertinent to the legislation it

  enacts.” Exhibit A at 4, quoting Goodyear Atomic, 486 U.S. at 184-85. Since

  Congress was presumably aware of the existence of 8 C.F.R. § 212.2(a), its

  addition of the last 35 words of §1182(a)(9)(C) showed it did not consider this

  regulation applicable to all uses of similar phrases in §1182(a)(9), since otherwise

  those words would have been superfluous.



        b. The USCIS’ tolling argument does not merit deference.
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 14 of 24 Page ID #:22




        Equally meritless is the Decision’s response to the fact that § 1182(a)(9)(B)

  only applies to those who seek admission within 10 years of their last departure, that

  “the statute either refutes your contention or is silent, such that the expertise of the

  agency interpreting the provision is entitled to deference.”. Exhibit A at 3. The

  Decision does not even attempt to explain how the Act refutes Ms. Kanai’s

  contention. Nor is the statute silent. It expressly states that only5 an alien “who again




  5
    Where a statute expressly applies to a certain situation, it plainly applies only to
  that situation. See Carcieri v. Salazar, 555 U.S. 379 (2009). In Carcieri, the
  relevant statute provided that:
           The Secretary of the Interior is hereby authorized, in his discretion, to
           acquire through purchase, relinquishment, gift, exchange, or assignment, any
           interest in lands, water rights, or surface rights to lands, within or without
           existing reservations, including trust or otherwise restricted allotments
           whether the allottee be living or deceased, for the purpose of providing land
           for Indians.
  25 USC § 5108 (formerly 25 USC § 465)
  The Supreme Court began its discussion of the statute by emphasizing that “This
  case requires us to apply settled principles of statutory construction under which
  we must first determine whether the statutory text is plain and unambiguous. … .
  If it is, we must apply the statute according to its terms.” Carcieri, 555 U.S. at 387
  (citations omitted). Then the Court’s very next sentence was “The Secretary may
  accept land into trust only for ‘the purpose of providing land for Indians.’”. Id.
  (emphasis added).
  Even though the word “only” did not appear in the code section under discussion,
  the fact that the Court read that word into the section immediately after saying that
  it if the statutory text is plain and unambiguous it must apply to the statute
  according to the terms, leads directly to the conclusion that the Court considered
  the word “only” to be a part of a statute applying to a particular situation, even if it
  is not expressly stated.
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 15 of 24 Page ID #:23




  seeks admission within 10 years of the date of such alien’s departure or removal

  from the United States, is inadmissible.”

        In any event, the Decision’s tolling argument is in no way entitled to

  Chevron deference. First, it is in an unpublished decision. Garcia-Quintero v.

  Gonzales, 455 F.3d 1006, 1014 (9th Cir. 2006). Second, by extending §

  1182(a)(9)(B) inadmissibility to persons applying for admission more than 10

  years after their departure it contradicts the plain language of the statute. CHW W.

  Bay v. Thompson, 246 F.3d 1218, 1224 (9th Cir. 2001).6 Third, it is contrary not

  only to the canon that a statute is to be construed according to its plain language

  and not to make any provision of the law superfluous, but also of expressio unius

  est exclusio alterius.7 Silvers v. Sony Pictures Entm't, Inc., 402 F.3d 881, 885 (9th

  Cir. 2005) (“Congress' explicit listing of who may sue for copyright infringement

  should be understood as an exclusion of others from suing for infringement. The


  6
    How application of the USCIS’ asserted tolling rule would contradict the plain
  language of the statute is apparent in the instant matter. The statute provides that a
  noncitizen who “has been unlawfully present in the United States for one year or
  more, and who again seeks admission within 10 years of the date of such alien’s
  departure or removal from the United States,” is inadmissible. But here the would
  be tolling rule makes Ms. Kanai inadmissible 16 years after her departure. In fact,
  if she never leaves the U.S. again it will become a permanent bar. This contradicts
  the plain language of the statute that the inadmissibility period applies to those
  seeking admission within 10 years of their departure from the U.S.
  7
    “If a court, employing traditional tools of statutory construction, ascertains that
  Congress had an intention on the precise question at issue, that intention is the law
  and must be given effect.”
  Chevron, U.S.A., Inc. v. NRDC, Inc., 467 U.S. 837, 843 n.9, 10 (1984)
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 16 of 24 Page ID #:24




  doctrine of expressio unius est exclusio alterius ‘as applied to statutory

  interpretation creates a presumption that when a statute designates certain persons,

  things, or manners of operation, all omissions should be understood as

  exclusions.’” Quoting Boudette v. Barnette, 923 F.2d 754, 756-57 (9th Cir. 1991)).

  So too by expressly stating that persons who are seeking admission within 10 years

  of their last departure are inadmissible, § 1182(a)(9)(B) should be understood as

  inapplicable to those seeking admission after 10 years. Therefore the Decision is

  trebly unworthy of Chevron deference.

        Ultimately however, the Decision’s real argument is with the plain language

  of the statute itself, which it considers “absurd”. It complains that:

        The purpose of INA 2 l 2(a)(9)(B)(i) is to impose a civil sanction for
        previously remaining in the United States contrary to law. Your argument
        would mean that one can avoid this civil sanction simply by returning to the
        United States in a procedurally regular manner, although in an unlawful
        manner, and then waiting out the 1 year period here (and doing so, largely,
        in a lapsed and therefore unlawful status). In other words, your interpretation
        would create a perverse incentive: violating the law again would allow one
        to escape the sanction for the original violation. That is an "absurd result"
        that the statute could not have intended. See. e.g., Griffin v. Oceanic
        Contractors, 458 U.S. 564, 575 (1982). The legislative and regulatory
        history amply supports rejecting that view. See id. at 575 ("interpretations of
        a statute which would produce absurd results are to be avoided if alternative
        interpretations consistent with the legislative purpose are available").

        Exhibit A at 3.

        However, if the agency’s argument that any provision of the INA which

  permits one to overcome civil sanctions by waiting a certain period in the U.S.,
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 17 of 24 Page ID #:25




  even in an unlawful manner, is “absurd”, then so is much of the Act, various

  sections of which allows noncitizens to avoid the sanction of removal by simply

  remaining in the U.S. unlawfully in including 8 U.S.C. §§ 1229b(b) ( remaining in

  the U.S. for 10 years then applying for permanent residence by means of

  “cancellation of removal”, 1255(a) (allowing the immediate relatives of U.S.

  citizens, such as Ms. Kanai, to adjust their status to permanent resident, no matter

  how long they have been unlawfully present in the U.S., so long as like her, they

  were inspected and admitted in a procedurally regular manner), 1255(i) (allowing

  persons upon whose behalf immigrant visa petitions were filed on or before April

  30, 2001 to adjust their status to permanent resident, no matter how long they had

  been unlawfully in the U.S., 1259, permitting persons who have been in the U.S.

  since prior to January 1, 1972 to adjust their status to permanent resident). Further,

  § 1229c(d)(1) permits a noncitizen who fails to voluntarily depart when he agreed

  to, to avoid the bar on relief under sections 1229b (Cancellation of removal),

  1255 (adjustment of status), 1258 (change of status , and 1259 (registry) simply by

  remaining unlawfully in the U.S. since prior to 1972. In fact , § 1182(b)(9)(v)

  allowing persons who actually are subject to the §1182(a)(9)(B)(i)(II) to apply for

  a waiver of the same, and so adjust status, if, again like Ms. Kanai, they have a

  U.S. citizen (or lawful permanent resident) spouse (or parent). ”).
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 18 of 24 Page ID #:26




        Of course in each of these cases the noncitizen must satisfy certain

  requirements beyond mere unlawful presence for a certain period, but then so does

  Ms. Kanai, who must satisfy the requirement of being admitted to the U.S. in a

  procedurally regular manner and be the beneficiary of an approved petition filed by

  her U.S. citizen immediate relative to be able to adjust status. Such forgiveness

  provisions in the Act are commonplace, and hardly “absurd”.

        But what is most compelling is that there is a Supreme Court decision which

  directly rejects the very same argument under circumstances virtually

  indistinguishable from those here. In Commissioner v. Asphalt Prods. Co., 482

  U.S. 117 (1987) (per curiam) the Supreme Court interpreted a tax statute that read:

  "if any part of any unpaid payment (of income tax)… Is due to and it is… There

  shall be added to the tax an amount equal to 5% of the underpayment." The

  taxpayer under paid taxes by $7000, but the vast majority of the underpayment

  (perhaps 90%) was filed by the tax court to have been neither fraudulent nor even

  negligent. The taxpayer argued that the 5% penalty should be calculated not on

  $7000, but only on the $700 underpayment that was negligent. Supreme Court

  refused to add to the language of the statute ("an amount equal to 5% of the

  underpayment)" the language necessary to reduce the tax payers perhaps-more-

  reasonable result ("an amount equal to 5% of the amount of the underpayment

  attributable to negligence". Id.
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 19 of 24 Page ID #:27




        In doing so, the Court rejected the reasoning of a judge of the Sixth Circuit

  Court of Appeals, who claimed that it would be "absurd" to let the Commissioner

  calculate the negligent penalty by applying the statutory percentage than some of

  the negligent and nonnegligent underpayments)". The Court observed that

  “Judicial perception that a particular result would be unreasonable may enter into

  the construction of ambiguous provisions, but cannot justify disregard of what

  Congress has plainly and intentionally provided.” Id.

        The Court was particularly convinced that Congress had intended this

  "absurd" result because the very next paragraph of the statute, § 6653(a)(2) limited

  the 50% penalty on interest due on negligent underpayments to "the portion of the

  underpayment . . . which is attributable to the [taxpayer's] negligence.” Id. In short,

  the Supreme Court concluded that Congress intended exactly the result dictated by

  the plain language of that section because in the very next section it changed his

  approach to exactly the result desired by the taxpayer.

        So too here the best evidence that Congress intended that § 1182(a)(9)(B) be

  interpreted according to its plain language is the fact that the very next

  subparagraph, § 1182(a)(9)(C), contains virtually the same limitation that the

  Decision would impose on subparagraph (B). This subparagraph provides that a

  person subject to its provisions could not apply for permission to return to the

  United States unless he was seeking admission more than 10 years after the date of
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 20 of 24 Page ID #:28




  the alien’s last departure from the United States from outside the country. Such a

  provision, of course, would mean that to qualify for such permission one must

  actually spend 10 consecutive years outside the U.S., since for anyone applying

  from outside the country, the 10 years since his last departure would necessarily

  have to have been outside. The fact that subparagraph (C) was enacted

  concurrently with subparagraph (B) demonstrates that Congress knew full well

  how to require that a 10 year inadmissibility period be spent outside the U.S. It

  chose to make that a requirement of § 1182(a)(9)(C). It chose to not make it a

  requirement of § 1182(a)(9)(B). Even if its choice was “absurd”, the courts (and

  the agencies) are bound by the unambiguously expressed intent of Congress. It

  does not frustrate Congress’s purpose to enforce the law the way intentionally

  wrote it.

           Accordingly, Ms. Kanai’s argument that the USCIS erred by failing to

  interpret 8 U.S.C. § 1189(a)(9)(B) according to its plain and unambiguous

  language raises, at the very least, serious questions regarding whether the USCIS’

  decision denying her application for adjustment of status was in accordance with

  law.

     II.      MS. KANAI WILL SUFFER IRREPARABLE HARM IF THE
              DHS ORDERS HER REMOVED
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 21 of 24 Page ID #:29




        If the DHS enters a removal order against Ms. Kanai she will suffer harm that

  is "certain and great," as she could, and presumably will, be removed from the United

  States at any time. Ms. Kanai was last admitted to the U.S. over 14 years ago. Exhibit

  A at 2. If she is forced to leave this country, she will be uprooted from her home,

  and community, including her U.S. citizen husband with whom she has resided for

  over ten (10) years, for at least ten years, since her removal would result in her

  hereafter being barred from admission under §§ 1182(a)(9)(A)(ii)(I) and

  §1182(a)(9)(B)(i)(II). This is time Ms. Kanai would never get back, and a disruption

  to her life that could never be remedied. The harm is thus beyond remediation. See

  Stellar IT Sols., Inc. v. United States Citizenship & Immigration Servs., 2018 U.S.

  Dist. LEXIS 196284, *35-36, 2018 WL 6047413 (D.C.D.C. Nov. 19, 2018). Cf.

  Sagarwala v. Cissna, 2019 WL 1649943, 2019 U.S. Dist. LEXIS 64980, *6 (“Here,

  Sagarwala's claimed injuries all arise out of economic harm; her motion does not

  allege that she is now legally prohibited from residing in the United States. Cf.

  Stellar IT, 2018 U.S. Dist. LEXIS 196284, 2018 WL 6047413, at *11 (finding that

  plaintiff who was, as a result of H-1B denial, "without legal status at this moment

  and could, by law, be placed in removal proceedings at any time" had established

  irreparable harm).”). Ms. Kanai cannot be placed in removal proceedings at any

  time, she can actually be removed at any time, since she has surrendered the right to

  contest her removal.
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 22 of 24 Page ID #:30




     III.     DEFENDANT WILL SUFFER NO HARM FROM THE GRANT OF A
              TRO


            Further, the balance of equities tip strongly in the plaintiff’s favor in that

   although she will suffer irreparable harm if the DHS is not stayed from issuing

   her a removal order, if there is any harm to the Department at all, it is minimal.

   See Ortega-Peraza v. Ilchert, No. C-92-4972 MHP, 1993 U.S. Dist. LEXIS 2195,

   at *15 (N.D. Cal. Feb. 26, 1993) (“On the other hand, the burden on the

   defendants that would result from prohibiting their withholding of employment

   authorization from Ortega-Peraza is minimal.”). Here restraining the DHS from

   issuing Ms. Kanai a removal order will not even put DHS to the minimal burden

   that would have been imposed upon its predecessor by requiring it to grant

   employment authorization to Mr. Ortega-Peraza. In fact the proposed

   postponement literally requires the agency to do nothing, and so imposes no harm

   upon it whatsoever.

            This is particularly true inasmuch as it is apparent from the Decision in

   this matter that the DHS currently isn’t even aware that it can order Ms. Kanai

   removed. Therefore it is inconceivable how DHS could possibly be prejudiced by

   being restrained from doing something it (currently) is apparently unaware it even

   can do. Finally, any inconvenience would be brief and fleeting, since it would
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 23 of 24 Page ID #:31




   only last until this Court made a decision on Ms. Kanai’s application for

   preliminary injunction.

     IV.   THE PUBLIC INTEREST FAVORS POSTPONEMENT

        Finally, the public interest favors a postponement of the effectiveness of the

   denial of the decisions as there is a public interest in just judgments. Arizona v.

   Washington, 434 U.S. 497, 510 (1978). A failure to restrain the issuance of a

   removal order is likely to cause Ms. Kanai to leave the country before the case is

   completed, resulting in the mooting of this lawsuit, since her departure would

   constitute an automatic abandonment of her application for adjustment of status, 8

   C.F.R § 245.2(a)(4)(ii). Since this would prevent the defendant’s unjust judgment

   in this matter from being replaced with a just one, accordingly restraining the

   USCIS from issuing Ms. Kanai a removal order is in the public interest.

                                    CONCLUSION


        This Court should issue an ex parte order temporarily restraining the DHS,

   its officers or agents, from issuing an order of removal against Ms. Kanai pending

   a hearing on her motion for a preliminary injunction. It should further order the

   DHS to show cause why it should not be stayed from ordering Ms. Kanai removed

   while this action is pending. If the DHS is unable to so show cause, then Ms.
Case 2:20-cv-05345-CBM-KS Document 2-1 Filed 06/16/20 Page 24 of 24 Page ID #:32




   Kanai’s application for preliminary injunction restrain the issuance of an order

   removing her should be granted.

  /s/Athina Doria
  Athina Doria
  Attorney for the Plaintiff
  Immigration Law Offices of Los Angeles, P.C.
  3415 S. Sepulveda Blvd. Suite 570
  Los Angeles, CA 90034
  Phone: (213) 375-4084
  Fax: (800) 628-5605
  Email: athina@immigrationhelpla.com
  Dated: June 15, 2020
